 

Exhibit 10.24

 

[Form of Agreement for Messrs. Graeber, Cann, Fromm, Harden, Mack & Canny]

 

[GRAPHIC]    October 6, 2003

 

[name]

[Address]

 

Dear [name]:

 

Cable Design Technologies Corporation (the “Company”) considers the maintenance
of a sound management to be essential to protecting and enhancing the best
interests of the Company and its stockholders. In this connection, the Company
recognizes that the possibility of a change in control may exist from time to
time, and that this possibility, and the uncertainty and questions it may raise
among management and employees, may result in the departure or distraction of
management and other personnel to the detriment of the Company and its
stockholders. Accordingly, the Company has determined that appropriate steps
should be taken to encourage the continued attention and dedication of members
of the Company’s management and other key employees, including you, to their
assigned duties without the distraction that may arise from the possibility of a
change in control of the Company.

 

This is not an employment contract nor does it alter your status as an at-will
employee of the Company or, to the extent applicable, status under any
employment agreement to which you and the Company or its subsidiaries may be a
party (if applicable, an “Employment Agreement”). Subject to any Employment
Agreement, just as you remain free to leave the employ of the Company at any
time, so too does the Company retain its right to terminate your employment
without notice, at any time, for any reason. However, the Company believes that,
both prior to and at the time a change in control is anticipated or occurring,
it is necessary to have your continued attention and dedication to your assigned
duties without distraction. Therefore, should you still be an employee of the
Company at such time, the Company agrees that you shall receive the severance
benefits hereinafter set forth in the event your employment with the Company
terminates in contemplation of or subsequent to a “change in control” (as
defined in Section 2 hereof) under the circumstances described below.

 

For good and valuable consideration, the sufficiency and receipt of which is
acknowledged, the Company and you agree as follows:

 

1. Term of Agreement; Amendment & Restatement. This Agreement shall commence on
the date hereof and shall continue in effect through July 31, 2008; provided,
however, that, if a change in control of the Company, as defined in Section 2
hereof, shall have occurred during the term of this Agreement, then this
Agreement shall continue in effect until the date twenty-four months after the
occurrence of change in control.

 

Except as provided in Section 3(a)(iii), this Agreement shall amended and
restate the prior change of control agreement issued to you (the “Prior Change
of Control Agreement”).

 

2. Change in Control. No benefits shall be payable hereunder unless there shall
have been a change in control of the Company, as set forth below, and your
employment by the Company or any of its subsidiaries shall have been terminated
in accordance with Section 3 below. For purposes of this Agreement, a “change in
control” shall be deemed to have occurred if:

 

(a) any “person” or “group” (as such terms are used in Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing 40% or more of
the combined voting power of the Company’s then outstanding securities; or

 



--------------------------------------------------------------------------------

«FirstName» «LastName»

October 6, 2003

page 2

 

(b) there shall be consummated any consolidation, merger, reorganization or
acquisition involving the Company unless following such event (i) the
individuals and entities who were the beneficial owners of the outstanding
voting securities of the Company immediately prior to such event beneficially
own, directly or indirectly, more than 66 2-3% of the combined voting power of
the then-outstanding voting securities entitled to vote generally in the
election of directors of the corporation resulting from such event in
substantially the same proportions as their ownership immediately prior to such
event and (ii) at least 66 2-3% of the members of the board of directors of the
corporation resulting from such event were members of the board of directors at
the time of the initial consideration of, or any action of the board relating
to, such event; or

 

(c) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, of the assets of the
Company (on a consolidated basis); or

 

(d) as the result of, or in connection with, any cash tender offer, exchange
offer, merger or other business combination, sale of assets, proxy or consent
solicitation, contested election or substantial stock accumulation (a “Control
Transaction”), the members of the Board immediately prior to the date the
Company initiates, or is notified of, such Control Transaction (the “Incumbent
Board”) shall thereafter cease to constitute at least 66 2-3% of the Board;
provided, however, that for purposes of this clause (d) any individual becoming
a director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board.

 

3. Termination of Employment Following Change in Control.

 

(a) If at any time after the date hereof any of the events described in Section
2 hereof constituting a change in control of the Company occurs and in
contemplation thereof, in connection therewith or within two years thereafter
you involuntarily cease to be an employee of the Company or any of its
subsidiaries for any reason other than termination for good cause (as
hereinafter defined), disability (as hereinafter defined) or death or you
terminate your employment with the Company and its subsidiaries for good reason
(as hereinafter defined) then

 

(i) you shall be entitled to the benefits provided in Section 4(a) hereof; and

 

(ii) any options, restricted stock, long-term compensation, relocation
allowance, profit sharing, matching contributions or other similar items (each a
“Grant”) that are unvested shall vest, and, in the case of options or other
items that have an expiration date, you shall be entitled to exercise such
options or other items for a period of 90 days following such termination (or
such longer term as provided therein); provided that this agreement shall not be
deemed to amend the terms of any Grant issued prior to the date hereof, it being
understood that the provisions of the Prior Change of Control Agreement shall
continue to govern such Grant if this agreement were deemed to be an amendment
of such terms; and

 

(iii) contributions on your behalf to any pension, profit sharing, 401(k)
matching or similar plan shall be made, to the extent not previously made, for
the period(s) (including any partial periods)

 



--------------------------------------------------------------------------------

«FirstName» «LastName»

October 6, 2003

page 3

 

up to the Date of Termination (defined below) (it being understood that to the
extent such contributions are not mandatory, contributions in the amount
consistent with prior contributions shall be made), and all amount under such
plans shall vest; provided that if contributions are not permitted under the
terms of the plan or would cause a material adverse tax or other impact on the
Company, an amount equal to such contribution (grossed-up for federal, state and
local taxes) shall be paid to you in lieu of the contribution; and

 

(iv) the Company shall provide you (or, if you die during such period, your
family) with health benefits, at a level no less than those in effect prior to
the change in control, for 24 months after such termination or, the extent that
you are able to purchase health benefits at a level no less than those in effect
prior to the change in control, reimburse you for COBRA payments for such period
(in each case, together with a tax “gross-up” to offset the tax impact of such
benefits or payment and gross-up); provided that such benefits shall terminate
to the extent Executive receives equivalent or better coverage and benefits
under the plans, programs and/or arrangements of any subsequent employer (such
coverage and benefits to be determined on a coverage-by-coverage or
benefit-by-benefit basis); and

 

(v) the Company shall provided you with such other fringe benefits (including,
without limitation, to the extent applicable automobile and related benefits but
excluding contributions to profit sharing or retirement plans), for a period of
24 months after such termination at a level no less than that in effect prior to
the change in control.

 

In the event of multiple changes of control during the term of this Agreement,
the foregoing two year period shall re-start in the event of such subsequent
change of control(s).

 

(b) For purposes of this Agreement: ”good cause” means (i) your conviction of
any felony involving dishonesty, fraud or breach of trust with respect to the
Company or its subsidiaries, or (ii) your willful engagement in gross misconduct
in the performance of your duties that is materially and demonstrably injurious
to the Company and its subsidiaries, which conduct is not cured after notice
(any action or failure to act shall not be “willful” unless it is done, or
omitted to be done, by you in bad faith or without reasonable belief that the
act, or failure to act was in the best interests of the Company and its
subsidiaries); you shall be “disabled” if your inability to perform your normal
duties on a full-time basis for 180 consecutive business days (or such shorter
period as will suffice for you to qualify for full disability benefits under the
applicable disability insurance policy or policies of the Company or its
applicable subsidiaries) as a result of incapacity due to mental or physical
illness which is determined to be total and permanent by a qualified physician
selected by the Company or its insurers and reasonably acceptable to you; and
”good reason” shall exist if, without your express written consent:

 

(i) you are assigned duties materially inconsistent with your position, duties,
authorities, powers, functions, responsibilities and status with the Company
and/or its subsidiaries as of the time of the change in control (excluding for
purposes of establishing such “base” any adverse change made in contemplation of
such change of control), excluding for this purpose isolated, insubstantial and
inadvertent action(s) not taken in bad faith and remedied by the Company or
applicable subsidiary promptly after receipt of notice from you; or

 

(ii) the Company or any of its subsidiaries reduces your annual base salary as
in effect on the date hereof or as the same may be increased from time to time;
or

 

(iii) the Company or any of its subsidiaries reduces your aggregate compensation
and incentive and benefit package as in effect at the time of the change in
control (excluding for purposes of establishing such “base” any adverse change
made in contemplation of such change of control); or

 

(iv) the Company or any of its subsidiaries requires you regularly to perform
your duties of employment beyond a fifty-mile radius from the location of your
employment as of the time of the

 



--------------------------------------------------------------------------------

«FirstName» «LastName»

October 6, 2003

page 4

 

change in control (excluding for purposes of establishing such “base” any
adverse change made in contemplation of such change of control); or

 

(v) the Company or any of its subsidiaries takes any other action which
materially and adversely changes the conditions, or perquisites of your
employment as in effect at the time of the change in control (including, without
limitation, level of support services, staff, secretarial or other assistance,
office space or accoutrements and excluding for purposes of establishing such
“base” any adverse change made in contemplation of such change of control); or

 

(vi) the Company or any of its subsidiaries fails to obtain a satisfactory
agreement from any successor to assume and agree to perform this Agreement, as
contemplated by Section 11(a) hereof.

 

(c) For purposes of this Agreement, any purported termination by the Company or
any of its subsidiaries or by you shall be communicated by written “Notice of
Termination” to the other party hereto in accordance with Section 12 hereof.
“Date of Termination” shall mean the effective date specified in the Notice of
Termination as of which your employment terminates (which shall be not more than
sixty (60) days after the date such Notice of Termination is given).

 

(d) The above provisions of this Section 3, and the provisions of Section 4,
shall be applicable after a change in control has occurred, but not prior
thereto (unless termination is in contemplation of or in connection with such
change of control, in which case they shall apply).

 

4. Benefits Upon Termination.

 

(a) If your employment with the Company or any of its subsidiaries is terminated
under circumstances which entitle you to benefits under this Section 4(a), then
the amount of such benefits (which benefits shall be in addition to any other
benefits to which you are entitled other than by reason of this Agreement,
except as specifically set forth in Section 9) shall be equal to the sum of:

 

(i) unpaid salary with respect to any vacation days accrued but not taken as of
the Date of Termination;

 

(ii) accrued but unpaid salary and bonus through the Date of Termination; and

 

(iii) any unreimbursed business expenses incurred prior to the Date of
Termination; and

 

(iv) an amount equal to the product of:

 

(A) 2 times

 

(B) the sum of

 

  (x) your highest annual salary level in effect at any time during the three
year period preceding the date the change in control occurs and

 

  (y) the average of the bonuses paid to you with respect to each of the three
full fiscal years preceding the date the change of control occurs (or, if you
have not been employed for three fiscal years, such shorter number of full
fiscal years and partial fiscal years during which you’ve been employed, with
any bonus paid during a partial fiscal year being annualized by multiplying the
amount of such bonus by a fraction the numerator of which is 365 and the
denominator of which is the number of days of employment during such fiscal
year).

 

(b) Notwithstanding paragraph (a) of this Section 4, if all or any portion of
the payments or benefits provided under this Agreement either alone or together
with other payments or benefits which you

 



--------------------------------------------------------------------------------

«FirstName» «LastName»

October 6, 2003

page 5

 

receive or are then entitled to receive from the Company and any of its
subsidiaries, would constitute a “parachute payment” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), the
payments provided to you under Section 4(a) shall be reduced to the extent
necessary so that no portion thereof shall be subject to the excise tax imposed
by Section 4999 of the Code; but only if, by reason of such reduction, your net
after tax benefit shall exceed the net after tax benefit if such reduction were
not made. “Net after tax benefit” for purposes of this Section 4 shall mean the
sum of the total amount payable to you under this Section 4, plus all other
payments and benefits which you receive or are then entitled to receive from the
Company and any of its subsidiaries that would constitute a “parachute payment”
within the meaning of Section 280G of the Code, less the amount of federal
income taxes payable with respect to the payment and benefits described in (i)
and (ii) above calculated at the maximum marginal income tax rate for each year
in which such payments and benefits shall be paid to you (based upon the rate in
effect for such year as set forth in the Code at the time of the first payment
of the foregoing), less the amount of excise taxes imposed with respect to the
payments and benefits described in (i) and (ii) above by Section 4999 of the
Code. In connection with payments under this Agreement, the Company shall
deliver to you a statement certified by a nationally recognized accounting firm
(which may be the Company’s independent auditor) or law firm setting forth the
calculation of all “parachute payments” within the meaning of Section 280G, a
statement as to whether any excise tax will be imposed by Section 4999 of the
Code and, if so, the amount of such tax, and the reduction of benefits
contemplated by this paragraph to maximize net after tax benefits, together (in
each case) with reasonable schedules showing the calculations and supporting
documentation. The Company shall provide such other related information as
reasonably requested. This provision shall apply only to the extent you are
subject to Section 280G of the Code.

 

(c) The cash payment obligation of the Company under Sections 4(a) above shall
be paid to you in a lump sum within ten days of the Date of Termination.

 

(d) Following any change of control, the Company will indemnify you to the
fullest extent permitted under applicable laws against any claim, proceeding,
lawsuit, investigation or other action (collectively, an “Action”) involving you
in connection with, or relating to, your employment with the Company or its
subsidiaries, and the Company will, to the fullest extent permitted under
applicable laws, advance to you such expenses incurred by you in connection with
your investigation and defense of any such Action. In addition, in connection
with any change of control the Company shall, to the extent it is not the
surviving corporation or to the extent that directors and officers insurance
will not continue with respect to the period prior to the change of control on
the same terms following the change of control purchase an extension on the
Company’s directors & officers insurance to cover a period of 1 year following
the change of control (or, if shorter, such maximum period that is available
from the applicable insurance companies on commercially reasonable terms).

 

5. Default in Payment. Any payment not made within ten days after it is due in
accordance with this Agreement shall thereafter bear interest, compounded
annually, at the prime rate from time to time in effect at Citibank, N.A. (or
any successor thereto).

 

6. No Assignment. No interest of you or your spouse or any other beneficiary
under this Agreement, or any right to receive payment hereunder, shall be
subject in any manner to sale, transfer, assignment, pledge, attachment,
garnishment, or other alienation or encumbrance of any kind (except a transfer
upon death of rights that have accrued prior to such death), nor may such
interest or right to receive a payment or distribution be taken, voluntarily or
involuntarily, for the satisfaction of the obligations or debts of, or other
claims against, you or your spouse or other beneficiary, including for alimony.

 

7. Unsecured Obligation. All rights of you and your spouse or their beneficiary
under this Agreement shall at all times be entirely unfunded and no provision
shall at any time be made with respect to segregating any assets of the Company
or payment of any amounts due hereunder. Neither you nor your spouse or other
beneficiary shall have any interest in or rights against any specific assets of
the Company, and you and your spouse or other beneficiary shall have only the
rights of a general unsecured creditor of the Company.

 



--------------------------------------------------------------------------------

«FirstName» «LastName»

October 6, 2003

page 6

 

8. Confidential Information. You hereby acknowledge that, in the course of your
employment, you will necessarily have access to become familiar with and, as an
indispensable part of your employment, use trade secrets, customer lists and
detailed customer-related information (some or all of which may constitute trade
secrets), business plans, financial and other proprietary and confidential
information (collectively “Confidential Information”) concerning the Company and
its subsidiaries and that such knowledge and familiarity was and will continue
to be of special, unique, and extraordinary value to the Company and its
subsidiaries. You agree that you will not reveal or disclose to any unauthorized
person, or take and use for your own account any Confidential Information
concerning the Company or any of its subsidiaries unless and to the extent that
(a) the information was or becomes available to you on a non confidential basis
from a source which is not, to your knowledge, bound by a confidentiality
obligation to the Company or any of its subsidiaries, (b) you are required by a
court of competent jurisdiction or otherwise compelled by law to disclose such
Confidential Information or (c) such disclosure is made by you in good faith in
connection with your responsibilities and duties to the Company or any of its
subsidiaries. Upon termination of employment, you agree to promptly return to
the Company and its subsidiaries or destroy all materials and all copies of
materials involving any Confidential Information in your possession or control.
You also agree to represent to the Company in writing that you have complied
with the provisions of the preceding sentence upon termination of employment. In
no event shall a breach or alleged breach of this Section 8 be grounds for
withholding or reclaiming payments under this Agreement.

 

9. Effect on Other Plans, Agreements and Benefits. Except to the extent
expressly set forth herein, any benefit or compensation to which you are
entitled under any agreement between you and the Company or any of its
subsidiaries or under any plan maintained by the Company or any of its
subsidiaries in which you participate or participated shall not be modified or
lessened in any way, but shall be payable according to the terms of the
applicable plan or agreement. The terms of this Agreement shall supersede any
existing agreement between you and the Company or any of its subsidiaries
executed prior to the date hereof to the extent any such agreement is
inconsistent with the terms hereof. Notwithstanding the above, any benefits
received by you pursuant to this Agreement shall be in lieu of any severance
benefits to which you would otherwise be entitled under any general severance
policy maintained by the Company or any of its subsidiaries for its management
or other personnel.

 

10. Further Obligations of the Executive (Non-Compete). You agree that, in the
event of any change of control where your employment is terminates and you are
entitled to benefits contemplated by Section 4, and you receive such benefits
and the Company otherwise complies with this Agreement, you shall not, for a
period of two years after the Date of Termination, without the prior written
approval of the Company’s then Chief Executive Officer, participate in the
management of, be employed by or own any business enterprise at a location
within the United States or Europe that engages in substantial competition with
the Company or its subsidiaries, where such enterprise’s revenues from any
competitive activities amount to 40% or more of such enterprise’s net revenues
and sales for its most recently completed fiscal year. However, nothing in this
Section 10 shall prohibit you from owning stock or other securities of a
competitor amounting to less than five percent of the outstanding capital stock
of such competitor. The Company’s remedy for breach of this Section 10 shall be
to bring an action for equitable relief, and shall not affect the payments or
benefits contemplated under this Agreement. You agree that the provisions of
this Section 10 are reasonable. In the event a breach or threatened breach of
this Agreement, the Company may apply to any court of competent jurisdiction for
specific performance and/or injunctive or other relief in order to enforce, or
prevent any violations of, the provisions hereof (without posting a bond or
other security).

 



--------------------------------------------------------------------------------

«FirstName» «LastName»

October 6, 2003

page 7

 

11. Successors; Binding Agreement.

 

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean Cable Design Technologies Corporation and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

 

(b) This Agreement shall inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you should die while any amount would
still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee or other designee or if there
is no such designee, to your estate.

 

12. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when actually delivered or mailed by United
States registered mail, return receipt requested, postage prepaid, addressed to
the respective addresses set forth on the first page of this Agreement, provided
that all notices to the Company shall be directed to the attention of the
Chairman of the Company with a copy to the Secretary of the Company, or to such
other address for either party as it may have furnished to the other in writing
in accordance herewith, except that notice of change of address shall be
effective only upon receipt.

 

13. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is agreed to in writing
and signed by you and a duly authorized officer of the Company. No waiver by
either party hereto at any time of any breach of or failure to comply with any
condition or provision of this Agreement by the other party hereto shall be
deemed to be a waiver of any similar or dissimilar provisions or conditions at
the same or any prior or subsequent time. No agreements or representations, oral
or otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.

 

14. Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement and any exhibits and schedules hereto will be
governed by the internal law, and not the law of conflicts of, the State of
Delaware.

 

15. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

16. Counterpart. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

17. Survival. The obligations of the parties under this Agreement all survive
the term of this Agreement.

 

18. Benefits Absolute; Enforcement. The Company’s obligation to pay the amounts
and make the benefits and other arrangements provided in this Agreement shall be
absolute and unconditional and shall not be affected by any circumstances,
including without limitation any setoff, counterclaim, recoupment, defense or
other right which the Company may have against you or anyone else. Each payment
made under this Agreement by the Company shall be final, and the Company will
not seek to recover any part of such payment from the Executive, or from whoever
may be entitled to such payment, for any reason. The Company agrees to pay you
all expenses (including reasonable legal fees and expenses) incurred by you in
connection with any legal, arbitration or other proceeding to enforce or
interpret this Agreement, so long as the Executive is not found by a competent
court of law to be acting in bad faith, it being understood that such expenses
shall, at your request, be advanced to you or such other person entity as you
may designate.

 



--------------------------------------------------------------------------------

«FirstName» «LastName»

October 6, 2003

page 8

 

* * * * *

 

If this letter correctly sets forth our agreement on the subject matter hereof,
kindly sign and return to the Company this letter and the enclosed copy of this
letter which will then constitute our agreement on this subject. We will return
the copy of this letter to you.

 

Sincerely,

 

CABLE DESIGN TECHNOLOGIES CORPORATION

By:                                         
                                                         ,    

at the direction of the Compensation Committee of the Board of Directors

Name:

Title:

 

Agreed to as of: October       , 2003

 

--------------------------------------------------------------------------------

 